DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) the special technical feature is linked between group I and II.  This is not found persuasive because, as stated in the previous office action, the technical feature of group II is absent from claims 1. Therefore, a lack of unit exists between group I and II. Furthermore, applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
	(A) The breadth of the claims;
	(B) The nature of the invention;
	(C) The state of the prior art;
	(D) The level of one of ordinary skill;
	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and 
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claim 1 recites limitations of “at least one grounding means comprising at least one containment means, one or more alignment means, one or more contact means, at least one grounding connection means, and at least one ground element”.  Claim 7 
The claims use the term “means” in various limitations. However, the term “means” is NOT modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. Because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite functional language as required by that statutory provision, the claim limitations are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
In the claims, “containment means” does not recite what component to be contained, “alignment means” does not recite what elements to be aligned, “contact means” does not what elements to be contacted, “grounding connection means” does not recite what element to be grounded and what elements to be connected, “grounding elements” does not recite what to be grounded, and “transport means” does not recited what to be transported. Even if each “means” in the claims is given its broadest reasonable interpretation using plain meaning, one having ordinary skill in the art would have no known what each “means’ is without reciting certain functions or without specifying structural elements. As such, the claim recites “means” that has no limits and covers every conceivable “means”. The specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.  
Furthermore, it should be noted that “grounding means” is defined as “comprising at least one containment means, one or more alignment means, one or more contact means, at least one grounding connection means, and at least one grounding elements” in the claim. However, the instant specification does not clear define/disclose what each “means” is. 
The instant specification merely states that (i) the containment means 410 is disposed between the container and the alignment means 420; (ii) the alignment means 420 involve the containment means in such a way as to allow for attachment and arrangement of the contact means evenly around the container 200; (iii) the contact means 425 acts as contact with the container to ground it; (iv) the connection means 430 or the ground element 440 without providing any detailed structure/component/function; and (v) transport means 510 without providing any detailed structure/component (paragraphs [0074] – [0079]). That is, the instant specification merely lists various “means” without providing detailed structures and/or functions.
Therefore, even in light of instant specification, one having ordinary skill in the art would not have known what constitutes each “means” and/or how “grounding means” is constructed with those “means”.   
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to construct an apparatus comprising a grounding means having various “means” that are not clearly defined. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
	Due to the dependency to the parent claim, claims 2-7, and 9-13 are rejected.
.
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations of “at least one grounding means comprising at least one containment means, one or more alignment means, one or more contact means, at least one grounding connection means, and “at least one ground element”.  In the claim, “containment means” does not recite what component to be contained, “alignment means” does not recite what elements to be aligned, “contact means” does not what elements to be contacted, “grounding connection means” does not recite what element to be grounded and what elements to be connected, and “grounding elements” does not recite what to be grounded. Therefore, it is not clear what “containment means” or “alignment means” or “contact means” or “grounding connection means”, and “ground element” is regarded.
Claim 4 recites the limitation of “an electric power source” and “at least one conductive electrode” in line 2. The same limitations are cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 7 recites limitations of “at least one insulating containment means”.  It is not clear what this limitation is referred to. Also, claim 1 recites “a containment means”. It is not clear if “at least one insulating containment means” is the same as or different from “containment means” in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 7 recites the limitation of “one or more alignment means”. “one or more contact means’, and “a grounding connection means” in line 2-3. The same limitations are cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 11 recites limitations of “at least one movement means” and “at least one transport means”. It is not clear what each limitation is regarded.
Due to the dependency to the parent claim, claims 2-7, and 9-13 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795